Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Reply, filed on 08/31/2022 is hereby acknowledged.
Claims 1-20 are pending and examined herein on the merits.
Improper Markush Groups
	The Examiner has reconsidered the rejection in light of the fact that a Markush grouping typically encompasses a large number of species, and the instant claims only encompass two varieties, which would not form the basis for an improper Markush grouping.  Accordingly this rejection is moot.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive in regard to a restriction requirement, though as noted above the instant rejection has been obviated. 
Applicants urge that a Restriction requirement should be issued if the two varieties are considered to be patentably distinct (see page of Response filed on 08/31/2022).
This is not persuasive because without an answer to the breeding history request from the previous office action, it is unknown whether or not the varieties are patentably distinct.  Though they appear to be patentably distinct, it is unknown what, if any genetic composition may be shared by the two instantly claimed varieties and/or if they are related as parent and progeny or sibs, etc.  However, it is noted that because a grouping of two is not considered a Markush grouping per se, reconsideration of the rejection has resulted in the rejection being dropped.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ATCC Accession Number -------________” in claim 1, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since the number is left incomplete.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed and/or plant claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
            (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
            (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
            (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
            (e) the deposit will be replaced if it should ever become unviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809 indicating that all restrictions will be irrevocably be removed upon issuance of a patent, the ATCC Accession No. and evidence of deposit to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13, 15 and 17 remain rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 
Claim 13 and dependent claim 17 are drawn to a plant and seed respectively, produced by a method wherein the plant has all the morphological and physiological characteristics of variety CS1661538 other than those characteristics altered by said transgene of locus.  It is noted that claim 11 is drawn to introducing a desired trait, which is singular, but the dependent claim appears to be drawn to an unknown number of altered characteristics.
Claim 15 is draw to a plant produced by the method of claim 14 or a selfed progeny thereof wherein the plant comprises a single locus conversion and otherwise comprises “essentially all of the physiological and morphological characteristics”.  It is not clear which traits from the instant trait table may be altered and which may not, which traits are “essential” to still considering the locus conversion a member of the instantly claimed variety.  Accordingly, this appears to read on any number of soybean plants with any number of changes relative to the instantly claimed variety.  It is pointed out that the prior art is replete with varieties with very similar trait tables to the instant variety that may read on the claims as currently written.  But for information on the breeding history of the instant variety, the scope of the claims as currently written may in fact read on prior art, but information is needed to make a meaningful search of the prior art, see below.
In contrast, the specification only describes soybean variety CS1661538.  The specification does not describe other related varieties, nor does the specification describe which traits are essential to the plant and/or seeds such that one of skill in the art would be able to determine whether or not they were in possession of the claimed invention.
No claims are allowed.
Applicants arguments do not address the above rejections nor have the claims been amended and accordingly the rejections are hereby maintained.
Request for Information under 37 CFR § 1.105

	Applicants have not provided the requested information to help conduct a thorough search of the prior art.  It is requested that Applicant respond to the questions set forth in the Office Action mailed out on 07/06/2022.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663